Mr. Chief-Justice Waite
delivered the opinion of the court:
Eule 1, in reference to appeals to this court from the Court of Claims, provides that no case shall be heard here on such an appeal except upon a record containing, among other things, 1 ‘ a finding by the Court of Claims of the facts in the ease estab lished by the evidence in the nature of a special ver diet P
The finding certified here with this record does not show—
1. Whether the cotton, which is the subject of the action, was.received or collected by any agent specially appointed by tbe Secretary of the Treasury for that purpose, as captured or abandoned property, under any act of Congress providing therefor ; or,
2. Whether, if so received or collected, it was sold as such, and the proceeds paid to any agent of the United States whose duty it was to accept and transmit the same to the Treasury of the United States.
A determination of these questions of fact may be material to the judgment in the case, and the record is remanded to the Court of Claims for a further finding thereon, to be certified and returned to this court with the record.